Citation Nr: 0336397	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA death benefits.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963 and from March 1963 to January 1976.  The 
veteran died on February [redacted], 2002.  The appellant is his ex-
spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision in which the RO 
found that the appellant's divorce from the veteran was a bar 
to all VA benefits.  The appellant filed a notice of 
disagreement with this decision in April 2002, and a 
statement of the case (SOC) was issued October 2002.  The 
appellant perfected her appeal to the Board of Veterans' 
Appeals (Board) with the filing of a substantive appeal in 
November 2002.

Pursuant to the appellant's November 2002 request for a 
hearing in Washington, D.C, the RO notified her in April 2003 
of a hearing scheduled for July 2003 before a Veterans Law 
Judge.  The appellant failed to report to this hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The appellant and the veteran were divorced in October 
1983.

3.  The veteran died in February 2002.




CONCLUSION OF LAW

The appellant's claim for recognition as the surviving spouse 
of the veteran for purposes of VA death benefits lacks legal 
merit.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pertinent sections of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and its implementing 
regulation establish, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  
 
In this case, the appellant has been notified of the reasons 
for the RO's decision in the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim on appeal 
lacks legal merit, hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Background

The record contains a marriage certificate showing that the 
appellant and the veteran were married on November 11, 1968, 
in the state of West Virginia.

Birth certificates show that the appellant and veteran had 
children born in June 1969, October 1971, July 1974 and 
October 1975.

A Judgment Entry from the state of Missouri shows that the 
appellant and veteran were divorced on February [redacted], 1979.

Evidence shows that on or around January [redacted], 1982, the 
appellant and veteran remarried.

A birth certificate shows that the appellant and veteran had 
a child born in February 1982.

On October [redacted], 1983, a Final Judgment of Divorce was entered 
in the State of Alabama dissolving the marriage between the 
appellant and veteran.

A Certificate of Death shows that the veteran died in 
February 2002 and was divorced at the time of his death.

In the substantive appeal dated in November 2002, the 
appellant said that she and the veteran had been married for 
10 years and 11 months and that during their marriage the 
veteran drank alcohol and caused "misconduct".  She said 
that that was the reason they divorced and that she should 
receive the veteran's VA benefits. 

III.  Analysis

Pertinent law and regulations provide that improved death 
pension is a benefit payable to a veteran's surviving spouse 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2003). 
Dependency and indemnity compensation (DIC) is a payment made 
by the VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956. 38 
U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2003).

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31) (West 
2002); see also 38 C.F.R. § 3.50(a) (2003).  
A "surviving spouse" of a veteran is defined in 38 U.S.C.A. § 
101(3) (West 2002) as a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  See also 38 C.F.R. § 3.50(b) 
(2003).   

In this case, the appellant does not contest the fact that 
she and the veteran were legally divorced in 1983; hence, 
this fact is not in dispute.  See 38 C.F.R. § 3.206 (the 
validity of a divorce decree, regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby).  Rather, the appellant's 
argument, in essence, is that the veteran's "misconduct" 
was the cause of their divorce and that therefore she should 
be entitled to the veteran's VA benefits.  

The Board points out, however, that the governing legal 
authority, as stated above, is quite clear.  Given that 
authority, there simply is no legal way the appellant can 
receive VA death benefits if she was not the veteran's spouse 
at the time of his death.  While the appellant's allegations 
of the veteran's "misconduct" may have been a factor of 
consideration if they were still married, but separated at 
the time of his death, it is not a consideration in a case 
such as this where they were no longer married when he died.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.350.  The Board is 
legally bound to follow the law and regulations, and thus has 
no legal authority to provide to the appellant the outcome 
she desires.  See 38 U.S.C.A. § 7104.

Accordingly, the Board concludes that due to the appellant's 
1983 divorce from the veteran, she is not entitled to 
recognition as the veteran's surviving spouse for purposes of 
VA death benefits; hence, the claim must be denied.  See 38 
U.S.C.A. § 101(3)(31); 38 C.F.R. § 3.50.  Where, as here, the 
law and not the evidence is dispositive of a claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

As the appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA death 
benefits, the appeal is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



